Citation Nr: 1728261	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to August 1962.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This matter was remanded by the Board in June 2014 and January 2015.  The Board finds the AOJ complied with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2012.  The cause of death was pneumonia with C. difficile infection and dysphagia, failure to thrive, and chronic kidney disease.

2.  Service connection was awarded on an accrued basis for posttraumatic stress disorder (PTSD), rated 100 percent disabling, effective January 31, 2011 to October 21, 2012.

3.  The Veteran's cause of death was unrelated to service or a service connected disability.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a January 2013 pre-adjudication letter.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

This matter was remanded by the Board in June 2014 and January 2015.  The Board's January 2015 remand directed VA to continue to attempt to obtain record from Rappahannock General Hospital and Virginia Beach Healthcare.  An August 2016 response from Rappahannock General indicated that the records prior to 2009 were no longer available and additional records from Virginia Beach were received in October 2016.  The Board finds the AOJ complied with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

All identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, the Veteran died in October 2012.  According to his death certificate, the cause of was pneumonia with C. difficile infection and dysphagia, failure to thrive, and chronic kidney disease.  See Certificate of Death dated November 2012.  
At the time of death, the Veteran was service-connected for PTSD.  The Board notes that the service treatment record does not show evidence of pneumonia with C. difficile infection or chronic kidney disease during service.  The Veteran was not service-connected for either the principal cause of death (pneumonia, C. difficile infection) or a contributory cause of death (chronic kidney disease).  The appellant has asserted that the Veteran's death was related to service.  See August 2013 Substantive Appeal ("Service connection should be established based on the veteran[']s service in World War II, and the Korean War.").  

The Board acknowledges the appellant's assertions that the fatal disease process was incurred in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of pneumonia with C. difficile infection and dysphagia, failure to thrive, and chronic kidney disease, to include whether it is related to in-service injury or disease, falls outside the realm of common knowledge of a lay person.  The Board finds that the claimant is not competent to establish that fatal disease process (pneumonia with C. difficile infection) was caused by in-service injury, as the etiology of this disease is a complex matter outside the knowledge of lay persons.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board emphasizes that it is sympathetic to this appellant and is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination.").  Accordingly, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

DIC under 38 U.S.C. § 1318.

In order to establish entitlement to DIC benefits under 38 U.S.C.A. §  1318 , it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or, was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or, was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability. 38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

The term "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error (CUE) committed in a VA decision on a claim filed during the veteran's lifetime; or, (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or, (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174 (h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or, VA was withholding payments under 38 U.S.C. §5308  but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2016).

Here, the Board finds that the appellant's entitlement to DIC under 38 U.S.C. § 1318 has not been established.  

A rating decision dated August 2013 awarded service connection for PTSD effective the date the Veteran's claim was received, January 31, 2011.  The Veteran was rated 100 percent disabled from January 31, 2011 October 21, 2012, for his service-connected PTSD.  As the Veteran was not receiving, and was not entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, DIC benefits pursuant to section 1318 are not warranted.  


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


